FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 19, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 WILFRED PLATTA,

       Petitioner - Appellant,
                                                         No. 10-2034
 v.                                                (D.C. No. 07-CV-00264)
                                                          (D.N.M.)
 JAMES JANECKA, Warden;
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO,

       Respondents - Appellees.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, EBEL, and LUCERO, Circuit Judges.


      Petitioner-Appellant Wilfred Platta, a state inmate appearing pro se, seeks a

certificate of appealability (“COA”) to appeal the district court’s denial of his

habeas petition. To obtain a COA, Mr. Platta must make a “substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). Because Mr. Platta has not made such a

showing, we deny a COA and dismiss the appeal.



                                    Background

      In 2000, Mr. Platta entered a plea of no contest in state court to two counts
of criminal sexual penetration in the second degree and one count of bribery of a

witness. 1 Rawle 156. The court sentenced him to twenty-one years’ imprisonment,

followed by two years of mandatory parole. Id. Mr. Platta did not take a direct

appeal. 1 Rawle 156-57. He nevertheless filed a two motions for reconsideration of

his sentence and two state petitions for a writ of habeas corpus. Id. The district

court denied his motions and petitions, and the New Mexico Supreme Court

denied certiorari review. Id.

      In 2007, Mr. Platta filed a habeas petition in federal district court, setting

forth two claims. 1 Rawle 4-20, 104-18, 157. First, he raised an ineffective

assistance of counsel claim (IAC), arguing that his plea was involuntary because

his trial counsel told him his sentence would be reduced by 50% when in fact a

statute required him to serve 85% of his sentence. 1 Rawle 9-12, 108-112. Second,

he argued that the court violated his due process rights when the court failed to

provide an interpreter to translate the proceedings into Apache. 1 Rawle 12-14, 112-

14. He did not request an evidentiary hearing to prove these claims. 1 Rawle 4-20,

104-18, 157.

      In 2010, the federal magistrate judge recommended that the court deny the

petition. 1 Rawle 161. The district court adopted the magistrate judge’s amended

proposed findings and recommended disposition and denied the petition. 1 Rawle
167. It did not act on a COA, which we deem a denial of a COA.




                                         -2-
                                     Discussion

      Under 28 U.S.C. § 2253(c)(2), an inmate seeking a COA must make “‘a

substantial showing of the denial of a constitutional right.’” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (quoting 28 U.S.C. § 2253(c)(2)). He may do

so by “showing that reasonable jurists could debate whether . . . the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack, 529 U.S. at 484

(citation and internal quotation marks omitted).

      Under AEDPA, a federal court cannot grant habeas relief to a state prisoner

on any claim that a state court resolved on the merits, unless (1) the state court’s

adjudication was contrary to or an unreasonable application of clearly established

federal law, or (2) the adjudication was based on an unreasonable determination

of the facts in light of the evidence presented in state court. 28 U.S.C. § 2254(d).

We presume that the state court’s determination of a factual issue is correct; the

petitioner has the burden of rebutting this presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

      Mr. Platta requests a COA from this court on the two issues he raised in the

district court. Aplt. Br. at 3-4. He also seeks a remand for an evidentiary hearing

to prove the factual basis of his claim. Aplt. Br. at 4. We liberally construe a pro

se litigant’s pleadings, but we do not serve as his “attorney in constructing

arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,

                                         -3-
425 F.3d 836, 840 (10th Cir. 2005).

      First, Mr. Platta argues that he lacked the effective assistance of counsel,

which he argues violated his rights under the Fifth and Fourteenth Amendments

and the New Mexico State Constitution. Aplt. Br. at 3-4. He argues that his

counsel’s failure to explain good time credits made his subsequent plea neither

knowing nor voluntary. Id.; Application for COA at 3.

      To establish a federal constitutional claim of IAC, Mr. Platta must prove

deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668,

687 (1984). To show prejudice in this case, Mr. Platt must demonstrate that

“there is a reasonable probability that, but for counsel’s unprofessional errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985). “Whether a plea is voluntary is a question of

federal law, but this legal conclusion rests on factual findings and inferences from

those findings.” See Fields v. Gibson, 277 F.3d 1203, 1212 (10th Cir. 2002).

      In denying the state habeas petition, the state court found that Mr. Platta

made his plea voluntarily and with knowledge that he could serve more time than

his attorney hoped to obtain at sentencing. 1 Rawle 159-60. In federal court, the only

evidence Mr. Platta put forth to show that his plea was not voluntary, and to

challenge the state court’s factual findings, was an allegation that he would not

have agreed to the plea if he knew that he would have to serve 85% of his

sentence. 1 Rawle 160; see 1 Rawle 9-12, 108-12, 157. The district court held that Mr.

                                         -4-
Platta thus did not rebut by clear and convincing evidence the state court’s

determination that his plea was knowing and voluntary. 1 Rawle 159-60, 167. It

concluded that, assuming that trial counsel’s performance was deficient, Mr.

Platta did not prove prejudice. 1 Rawle 160, 167. The district court’s resolution of

this issue is not reasonably debatable.

      Second, Mr. Platta argues that the state court’s failure to provide an

interpreter violated the Fifth and Fourteenth Amendments and the New Mexico

State Constitution. Aplt. Br. at 3-4. The district court held that, to the extent Mr.

Platta exhausted the federal claim, Mr. Platta again presented nothing in the

record to rebut the state court’s finding that Mr. Platta understood the nature of

the proceedings. 1 Rawle 160-61, 167. Reasonable jurists therefore cannot debate

that the district court should have resolved this claim differently.

      On both issues, we lack jurisdiction to review any claims Mr. Platta raises

under the New Mexico State Constitution. As a federal habeas court, we do not

review any violations of state law. We are limited to determining whether a

conviction violated the Constitution, laws, or treaties of the United States. 28

U.S.C. § 2254(a).

      Mr. Platta also requests a COA on the issue of whether his state habeas

counsel was ineffective. Application for COA at 2. Mr. Platta chose to “vacate”

this claim rather than pursue it in the district court. 1 Rawle 151. He therefore

forfeited his right to raise the claim in this court. A litigant who does not argue

                                          -5-
an issue in the district court normally may not seek appellate relief. United States

v. Jarvis, 499 F.3d 1196, 1201 (10th Cir. 2007). Likewise, because Mr. Platta did

not request an evidentiary hearing in the district court, he forfeited his right to

request one on appeal.

      We DENY a COA and DISMISS the appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -6-